Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 1 of 18




                “Exhibit 4”
  Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 2 of 18




CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000001
  Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 3 of 18




CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000002
  Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 4 of 18




CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000003
  Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 5 of 18




CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000004
  Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 6 of 18




CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000005
  Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 7 of 18




CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000006
  Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 8 of 18




CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000007
  Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 9 of 18




CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000008
 Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 10 of 18




CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000009
 Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 11 of 18




CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000010
 Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 12 of 18




CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000011
Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 13 of 18




            CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000221
Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 14 of 18




            CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000222
Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 15 of 18




            CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000223
Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 16 of 18




            CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000224
Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 17 of 18




            CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000225
Case 2:17-cv-01512-JAM-DB Document 55-6 Filed 10/09/18 Page 18 of 18




            CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000226
